DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I, claims 1-4, in the reply filed on 11/15/2021 is acknowledged.  In applicant response, applicant did not distinctly and specifically point out any supposed errors in the restriction requirement, the election is thus treated as being made without traverse see MPEP § 818.01 (a).
Claims 5-9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/15/2021.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Wolnek (US 6,375,120) [IDS dated 09/09/2020].

In regards to claim 1, Wolnek teaches a composite material [Abstract]. The composite comprises a honeycomb core, a first skin material (lower ply 56) that is disposed on the honeycomb core, a second skin material (continuous upper ply 60) that is disposed on and abuts the other side of the honeycomb core, a conductive mesh layer (conductive layer 62) for lightning protection is disposed on the an opposite surface of the second skin material and a resin material (outer veil 64) is disposed on the other surface of the conductive mesh layer [Col 4 lines 52-67 and Col 5 lines 1-14, Figs. 4-5, see annotated Fig. 5 below]. Figure 5 further shows a filler/reinforcement ply (68) that is disposed between the core (58) and the second skin material (60) and overlaps a tip end portion of the core [Fig. 5, Col 5 lines 7-14]. The composite material is formed via a RTM process which bonds the core to the skins and the mesh [Col 5 lines 37-61].
Wolnek differs from claim 1 by teaching honeycomb cores in a list of possible cores, such that it cannot be said that the honeycomb species is anticipated.
However, it would have been obvious of ordinary skill in the art before the effective filing date of the invention to have employed any of the cores taught by Wolnek, including the honeycomb core.  The motivation for doing so is that the “selection of a known material based on its suitability for its intended use [supports] a prima facie obviousness determination.”  See MPEP 2144.07.


    PNG
    media_image1.png
    469
    1080
    media_image1.png
    Greyscale

OA Fig. 1: Wolnek’s Fig. 5 annotated to highlight the layers of the composite. 

In regards to claim 2, Wolnek further teaches a filler/reinforcement ply that is disposed between the core (58) and the second skin material (60) and overlaps a tip end portion of the core and protrudes outside the composite material [Fig. 5, Col 5 lines 7-14].
Wolnek does not expressly teach the length of the protruding portion.
Wolnek discloses the claimed invention except for the length of the protruding portion being a length equal to or less than a length of a portion of the filler that overlaps the tip of the end portion of honeycomb core. It would have been obvious to one having ordinary skill in the art at the time the invention was made to made the length of the protruding portion equal to or less than a length of a portion of the filler that overlaps the tip of the end portion of honeycomb core, since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. Gardner v. TEC Systems, Inc., 725 F.2d 

In regards to claim 4, Wolnek further teaches the end portions of the honeycomb core are chamfered so as to be inclined toward the second skin material side [Figs. 4-6].

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Wolnek (US 6,375,120)  as applied to claim 1 above, and further in view of Cedarleaf (US 5,370,921).

In regards to claim 3, Wolnek does not teach that a first and second film adhesive for bonding the first and second skin material to the honeycomb core are present and disposed between the core and the skins.
Cedarleaf teaches a multilayered lightning strike composite [Title, Abstract, Col 1 lines 5-13].  The composite comprises a first prepreg skin layer (34), a first adhesive layer (36), a honeycomb core (38), a second adhesive layer (40), a second prepreg skin layer (34), a metal screen (44) and a resin layer (48) [Col 6 lines 1-36, Fig. 2].  The layers are bonded to each other [Col 3 lines 23-31].
Cedarleaf expressly teaches the adhesive layers are used to bond the prepreg skins to the honeycomb core [Col 6 lines 24-29].  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have used the first and second adhesive layers to bond the .

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Pham et al. (US 2004/0069895) [IDS dated 09/01/2021], herein Pham, in view of Cedarleaf (US 5,370,921) and as evidenced by Loctite Structural Adhesives and MatWeb.

In regards to claim 1, Pham teaches a composite panel for lightning strike protection [Abstract, Title, 0006].  Pham teaches the composite comprises a honeycomb core (28) surrounded by layers of pre-preg material (30) to be bonded to the core as well as filler plies (32) [0011, Fig. 2].  The filler plies overlap the end of the honeycomb core (28) on both sides [Fig. 2].  An adhesive layer is positioned between the honeycomb core and the first layer of pre-preg material to bond the layers to the core [0011, Fig. 2].  A metal foil layer (38) is positioned on the outside of the lower pre-preg material [0012, Fig, 2].  On the other side of the metal foil layer an outer layer (44) of adhesive or Loctite Synskin is provided [0013].  An annotated version of Pham’s Fig. 2 is provided below as OA Fig. 2.  The pre-preg layers are considered the first and second skin layers.  The presence of additional layers are permitted as the claim is drawn under the transitional phrase comprising and thus is open to additional layers. The outer layer is considered a resin layer as Loctite teaches Synskin is an epoxy based film [Pg. 17 Table Surfacing Film & Lightning Strike].  Pham teaches that the 
Pham teaches a metal foil layer (38) is positioned on the outside of the lower pre-preg material and does not expressly teach that the foil is a mesh [0012, Fig, 2].  
Cedarleaf teaches a multilayered lightning strike composite [Title, Abstract, Col 1 lines 5-13].  The composite comprises a first prepreg skin layer (34), a first adhesive layer (36), a honeycomb core (38), a second adhesive layer (40), a second prepreg skin layer (34), an expanded foil (44) and a resin layer (48) [Col 6 lines 1-36, Fig. 2].  The layers are bonded to each other [Col 3 lines 23-31, Col 4 lines 14-20].  
Cedarleaf expressly teaches the expanded foil is a microgrid which allows the resin material to penetrate into the perforations and consolidate the composite’s exterior portion with the rest of the structure [Col 2 lines 58-62, Col 4 lines 28-34].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have used the expanded foil of Cedarleaf as the metal foil of Pham.  One would have been motivated to do so at it would have been the simple substitution for one know element for another to obtain predictable results.  Further one would have been motivated to do so based on the increased adhesion and consolidation afforded by the expanded foil due to the resin penetration into the perforations of the foil and reaching the skin layer. 


    PNG
    media_image2.png
    622
    1195
    media_image2.png
    Greyscale

OA Fig. 2: Pham’s Fig. 2 annotated.

In regards to claim 2, Pham further teaches the filler plies (32) overlap the end of the honeycomb core (28) on both sides [0011, Fig. 2].  Pham does not expressly teach the length of the protruding portion.
Pham discloses the claimed invention except for the length of the protruding portion being a length equal to or less than a length of a portion of the filler that overlaps the tip of the end portion of honeycomb core. It would have been obvious to one having ordinary skill in the art at the time the invention was made to made the length of the protruding portion equal to or less than a length of a portion of the filler that overlaps the tip of the end portion of honeycomb core, since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).

In regards to claim 3, Pham teaches an adhesive layer is positioned between the honeycomb core and the first layer of pre-preg material to bond the layers to the core [0011, Fig. 2].    However, Pham only shows the adhesive layer (36) on the second skin side of the core in Fig. 2.
Cedarleaf expressly teaches the first and second adhesive layers are used to bond the prepreg skins to the honeycomb core on both sides of the core [Col 6 lines 24-29].  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have additionally used the first adhesive layer to bond the first skin layers to the honeycomb core of Pham as taught by Cedarleaf.  One would have been motivated to do so as it would be applying a known bonding technique to a known product ready for improvement to yield predictable results.

In regards to claim 4, Pham further teaches the end portions of the honeycomb core are chamfered so as to be inclined toward the second skin material side [Fig. 2].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure include other forms of composite lightning protection panels including: Brick et al. (US 6303206), Kruckenberg et al. (US 2009/0227162), Fornes et al. (US 2011/0014356), and Rahamat et al. (US 2018/0257790).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZABETH COLLISTER/           Examiner, Art Unit 1784